                                                                       MEMO ENDORSED
                               MAHER & PITTELL, LLP
                                         ATTORNEYS AT LAW
Reply To:                                                                        Long Island Office
42-40 Bell Blvd, Suite 302                                                  10 Bond St, Suite 389
Bayside, New York 11361                                              Great Neck, New York 11021
Tel (516) 829-2299                                                             Tel (516) 829-2299
jp@jpittell.com                                                                    jp@jpittell.com

June 17, 2021

Hon. Katherine Polk Failla
U.S. Courthouse
40 Foley Square
New York, NY 10007

Re: U.S. v. Nelson, et al, 18 cr 454 (KPF) {Allen Walker}

Dear Judge Failla:

       I am counsel for Allen Walker, a defendant in the above referenced matter.

       Please accept this letter in lieu of a formal motion for modification of Mr. Walker’s bond.

       During Mr. Walker’s sentencing, the reporting to his designated facility was deferred for six
months. As such, the conditions of his pre-trial bond, which include home incarceration (at a
residence in Georgia), remain in place. I acknowledge this deferral was permitted in deference to
Mr. Walker’s medical conditions coupled with the fact that prisons still may present a high risk for
contraction of Covid-19.

        While awaiting to surrender, Mr. Walker seeks to obtain a job. Among other reasons, he
seeks to use this interim time productively by earning money which will provide financial support
for his children. Mr. Walker (who has declined to be vaccinated) is cognizant of his medical
conditions and the risk of potentially serious illness posed by Covid-19. In order to minimize this
risk, Mr. Walker has been searching for jobs where he can wear a mask, have limited interaction with
the public at large and which allow for social distancing with co-workers. In light of the declining
number of reported Covid-19 cases, Mr. Walker feels safe working under these conditions.
Cognizant of these criteria, his job search has targeted warehouse stocking jobs. For the Court’s
reference, noted below are application links for prospective warehouse jobs -- with TJX, Pepsico and
U.S. Foods -- within twenty miles of Mr. Walker’s residence:

https://jobs.tjx.com/Marshalls/job/Decatur-Shippers-and-Receivers-General-Warehouse-GA-300
30/745621200/?feedId=289100&utm_source=Indeed&utm_campaign=TJX_Indeed&utm_source
=Indeed&mediaGuid=fe2de7ad-3df7-4213-8e9c-80df3a1f353e&bidCode=48cd8aec-4384-4c30-
951e-28121b6e74f8&sponsored=ppc
    https://www.pepsicojobs.com/main/jobs/5000716948706?codes=1-INDEED

    https://usfoods.wd1.myworkdayjobs.com/en-US/usfoodscareersExternal/job/Georgia-GA/Night-
    Warehouse-Order-Selector---Norcross--GA_R220623

            Prior to submission of this application, I conferred with the Government. They do not
    consent to this request. Nonetheless, I respectfully request Mr. Walker’s bond be modified to allow
    him to seek and maintain employment as set forth herein. As noted during the sentencing
    proceeding, and in submissions to the Court, Mr. Walker has been compliant with the conditions of
    his release for more than one year.

            In the event the Court seeks additional information, or a conference, please do not hesitate
    to contact me.

                                                  Respectfully submitted,
                                                  /s/
                                                  Jeffrey G. Pittell

    cc:    Frank Balsamello, AUSA
           Keyana Pompey, USPSO
           Allen Walker


Given the procedural posture of this case, Defendant has not carried his
burden of establishing by clear and convincing evidence that a
modification of bail conditions is warranted. See 18 U.S.C. 3143(a).
Furthermore, the Court notes Defendant was originally released on bail
principally over concerns about his health; the COVID-19 pandemic is
still a serious threat and remains especially dangerous to Defendant.
Therefore, Defendant's application is DENIED.

Dated:      June 18, 2021                            SO ORDERED.
            New York, New York




                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE




                                                     2
